DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-4 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Invention directed to non-statutory subject matter

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1-4 are directed to a composition comprising gotukora (Centella asiatica), amla (Phyllanthus emblica), Kotarahinbusu (Salacia reticulata), diosgenin (a steroidal natural product), yamabushitake (Hericium erinaceus), and a divalent or trivalent iron salt.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is directed to a composition comprising naturally occurring materials, none of which appears to have been chemically altered from its natural state. That is, the structure and function of the compounds is not markedly different that the compounds as they exist in nature.  Accordingly, the claims are directed toward an exception.  Because the claims do not include any additional features that could add significantly more to the exception the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101.
It is noted that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial selection (see Funk Brothers Seed Col. v. Kalo Inoclulant Col. - 333 U.S. 127 (1948)) - particular given that no amounts and/or ratios of the instantly claimed first and second plant extracts are defined by the cited claims. See MPEP 2106.04(c)(I)(A).
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and the judicial exceptions. Therefore, the claimed invention is not considered to be patent eligible subject matter.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2018/0369306 A1), in view of Rajashree (“Effect of Salacia Reticulata W. and Clitoria ternatea L. on the cognitive and behavioural changes in the streptozotoxin-induced young diabetic rats,” J. Basic Clin Physiol Pharmacol 2017, 28(2): 107-114), Bhandari (“Emblica officinalis (Amla): A review of potential therapeutic applications,” Int J Green Pharmacy, October-December 2012, 257-269), Chiu ("Diosgenin ameliorates cognition deficit and attenuates oxidative damage in senescent mice induced by D-galactose," The American Journal of Chinese Medicine 39.03 (2011): 551-563), and Vindokumar (“Impact of a Multiple-micronutrient Fortified Salt of the Nutritional Status and Memory of Schoolchildren,” Int. J. Vitam. Nutr. Res. 79(5), 2009, 348-361).
Cohen teaches compositions for treating memory loss and diminished cognition comprising Gotu Kola (also known as gotukora or Centella asiatica) and Hericium erinaceus (yamabushitake) (Title and Abstract).
Cohen does not teach the presence of amla, kotarahinbutsu (Salacia reticulata), diosgenin, iron (divalent or trivalent), or zinc.
Rajashree, Bhandari, Chiu, and Vindokumar teach the missing elements of Cohen.
Rajashree teaches Salacia reticulate showed to be a memory-enhancing agent and have cognitive-enhancing properties (pg 111, right column, first partial paragraph). 
Bhandari teaches amla is useful as a neuroprotective (Abstract), and may be useful for treating cognitive deficit (pgs 264-265, “Cerebroprotective/Antiaging).
Chiu teaches diosgenin is useful for treating cognitive deficit and enhancing learning and memory in mice (Abstract).

Vindokumar teaches that an experimental group that received a multiple micronutrient-fortified salt comprising iron (in the form of ferrous sulfate) and zinc showed significant improvement in cognitive tests to assess memory and attention (Abstract). This teaching also reads on claims 3 and 4.
The skilled artisan would have expected success in adding Rajashree’ Salacia reticulate, Bhandari’s amla, Chiu’s diosgenin, and the ferrous sulfate (iron in the divalent state) and zinc of Vindokumar in Cohen’s formulation comprising gotukora and yamabushitake because each of Rajashree, Bhandari, Chiu, and Vindokumar teach Salacia reticulate, amla, diosgenin, and the ferrous sulfate and zinc, respectively, are useful for increasing cognition or treating a cognitive impairment.
The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that Salacia reticulate, amla, diosgenin, ferrous sulfate, and zinc could be added to Cohen’s composition, since it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art could have combined the elements, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612